ALVIN B. RUBIN, Circuit Judge,
concurring:
I concur in the result. The issue before us is not the ultimate merit of the claims made by the Mississippi Women’s Medical Clinic but whether the district court abused its discretion in refusing to issue a preliminary injunction because the clinic had not established the four prerequisites set forth by us in Canal Authority of State of Florida v. Callaway,1 The clinic has not shown the likelihood of success on its § 1983 claim for the reasons stated in my brother Gee’s summary of the evidence on the state-action requirement.
The Clinic has failed also to establish the likelihood of success on the related § 1985(3) and § 1986 claims because it has failed to establish the existence of a “class” against which the animus of the protestors was directed, as required by United Brotherhood of Carpenters, Local 610 v. Scott2 and Roe v. Abortion Abolition Society.3 In addition, the clinic has failed to show that on the specific evidence before the court, the threatened harm to it consequent upon denial of the injunction outweighs injury to the First Amendment rights of the protestors.4

. 489 F.2d 567, 572 (5th Cir.1974).


. 463 U.S. 825, 103 S.Ct. 3352, 77 L.Ed.2d 1049 (1983).


. 811 F.2d 931 (5th Cir.1987).


. Compare Portland Feminist Women’s Health Center v. Buhler, 859 F.2d 681 (9th Cir.1988).